—In a custody proceeding pursuant to Family Court Act article 6, the father appeals from so much of an order of the Family Court, Suffolk County (McElligott, J.), entered March 27, 1997, as granted the maternal grandmother’s petition for custody of his two minor children and denied his cross-petition for the same relief.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father challenges the Family Court’s award of custody of his two minor children to the maternal grandmother, who has cared for the children since 1994. We reject the father’s contention that the award was not supported by a showing of “extraordinary circumstances” (see, Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Pauline G. v Carolyn F., 187 AD2d 589). The record supports the Family Court’s determination that it was in the best interests of the children to award permanent custody to the maternal grandmother (see, Matter of Bennett v Jeffreys, supra).
The appellant’s remaining contentions are unpreserved for appellate review and, in any event, do not warrant reversal. S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.